The judgment of the court was pronounced by
Etjstis, C. J.
The plaintiff, who represents Joseph Claudel, to whom was adjudicated the making of the road and devée on the plantation of the heirs of Collins Blackman, situated on the river Mississippi, in the parish of West Baton Rouge, took his executory proceedings against the land, which were enjoined on the ground that.notice had notheen duly given to the proprietors according to the requisition of the police regulations of said parish. See 12 Robinson, 593. On the failure of his recourse against the land he sued the police jury, and obtained a verdict for the amount of the adjudication, to wit, $1,580, forwhich judgment was rendered with interest from judicial demand. Under the authority of the cases of Croizet v. The Police Jury of Pointe Coupée, 1 La. 109, Morgan v. The Same, 11 La. 158, Newcomb v. The Police Jury of East Baton Rouge, 4 Robinson, 233, and O'Brien v. The Police Jury of Concordia, 2 Annual R. 355, -we think the defendants are liable to the plaintiff.
A bill of exceptions was taken to the admission of the record of the police jury conferring the office of inspector of roads and levees on Robert L. Knox, by whom the adjudication to Claudel was made. Knox having been avowedly and publicly the officer of the parish, and made contracts in that capacity, and been recognized constantly as such by the defendants, it is questionable as to what extent, in a case of this kind, they would be permitted in a court of justice to dispute his authority. The objection is that, the record of the police I jury is not in the english language.
*124When the provision of the constitution of 1812, under which this exception was made, relating to the public records of the State, was first brought before our courts for consideration, the subject was thoroughly examined, and several decisions were made upon its extent and intendment, and we at this remote day consider it a sufficient answer to the objection made to the admission of the evidence, that no court in this State has ever, to our knowledge, recognized it as tenable. We consider that the court did not err in rendering judgment for the plaintiff under the evidence.
We cannot reverse the judgment on account of the allowance of interest from the judicial demand. It is legally due, and if the judge of the first in. static® had not given it to the plaintiff, we should have given it.

Judgment affirmed.